ACCEPTED
                                                                               01-15-00631-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          10/7/2015 1:56:46 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                      NO. 01-15-00631-CV
                IN THE FIRST COURT OF APPEALS
                        HOUSTON, TEXAS




                       PETER J. PASKE, JR.,

                                                             APPELLANT,
                               V.


JOEL FITZGERALS, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS THE
          CHIEF OF POLICE OF MISSOURI CITY, TEXAS AND
               THE CITY OF MISSOURI CITY, TEXAS,
                                                         APPELLEES.

        FIRST [UNOPPOSED] MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF




                                         Margaret A. Harris
                                         State Bar No. 09081400
                                         S.D. Tx. No. 00087
                                         Paul R. Harris
                                         State Bar No. 24059905
                                         Butler & Harris
                                         1007 Heights Boulevard
                                         Houston, Texas 77008
                                         (713) 526-5677
                                         Fax (888) 370-5038


                                         Attorneys for Peter J. Paske, Jr.
TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Peter J. Paske,

Jr., files this Unopposed First Motion to Extend Time to File Appellant’s Brief.

      Appellant’s opening brief is currently due on October 19, 2015.

      Counsel for Appellant requests a 7-day extension of time to file its brief,

making the brief due on October 26, 2015. This is the first request for extension

of time to file the opening brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      Counsel for Appellant is presenting at an out-of-town CLE and not

returning to the office until Tuesday, October 13, 2015. She is also undergoing

medical testing and has an appointment with a physician later in that day and

another appointment later in the week. It uncertain at this time whether and when

other appointments will occur.


      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.
      The undersigned has conferred with opposing counsel, and he has indicated

that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                              PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant’s Brief up to and including October 26, 2015.

Appellant all other relief to which it may be entitled.

                                                     Respectfully submitted,


                                                     /s/Margaret A. Harris
                                                     State Bar No. 09081400
                                                     S.D. Tx. No. 00087
                                                     Paul R. Harris
                                                     State Bar No. 24059905
                                                     Butler & Harris
                                                     1007 Heights Boulevard
                                                     Houston, Texas 77008
                                                     (713) 526-5677
                                                     Fax (888) 370-5038


                                                     Attorneys for Peter J. Paske, Jr.
                         CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellees regarding this motion
and that Appellees are not opposed to this motion.

                                             /s/Paul R. Harris

                            CERTIFICATE OF SERVICE

      I certify that on October 7, 2015, the below listed counsel were served with
a copy of this motion by via the court’s electronic filing system:

      Norman Giles
      William S. Helfand
      Chamberlain, Hrdlicka, White, Williams & Aughtry
      1200 Smith, Suite 1400
      Houston, Texas 77002

      Counsel for Appellees